        Case 2:20-cv-01890-JDP Document 14 Filed 03/29/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ALLEN HAMMLER,                                    Case No. 2:20-cv-01890-JDP (PC)
11                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
12            v.                                        PAUPERIS
13    RALPH DIAZ, et al.,                               ECF No. 6
14                        Defendants.                   SCREENING ORDER THAT PLAINTIFF:
15                                                           (1) FILE AN AMENDED
                                                             COMPLAINT; OR
16
                                                             (2) NOTIFY THE COURT THAT HE
17                                                           WISHES TO STAND BY HIS
                                                             COMPLAINT, SUBJECT TO
18                                                           POTENTIAL DISMISSAL OF
                                                             CLAIMS AND DEFENDANTS
19
                                                        ECF No. 13
20
                                                        SIXTY-DAY DEADLINE
21

22           Plaintiff Allen Hammler is a state prisoner proceeding without counsel in this civil rights

23   action brought under 42 U.S.C. § 1983. His numerous allegations are difficult to summarize;

24   plaintiff has sued at least eleven different defendants for failure to protect, retaliation, and

25   negligence. The claims are not sufficiently related to proceed in a single action. I will give him

26   leave to amend his complaint.

27           Plaintiff has also filed an application to proceed in forma pauperis. ECF No 6. It makes

28   the required showing and is granted.
                                                         1
        Case 2:20-cv-01890-JDP Document 14 Filed 03/29/21 Page 2 of 4


 1                                 Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).
21   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

22   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

23   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24                                                  Analysis

25          Plaintiff alleges that, on March 9, 2019 and while incarcerated at California State Prison

26   Sacramento (“CSPS”), he witnessed another inmate’s murder. ECF No. 13 at 5. He claims that
27   the murder was carried out by members of a prison gang. Id. at 5-6. From this event, plaintiff’s

28   allegations spiral outward into a series of unrelated claims. Among other things, he alleges that:
                                                          2
        Case 2:20-cv-01890-JDP Document 14 Filed 03/29/21 Page 3 of 4


 1      •   On March 11, 2019, defendant Cerda endangered plaintiff by telling another inmate that

 2          plaintiff had spoken to prison staff about the murder. Id. at 7.

 3      •    In August and July of 2020, plaintiff forwarded grievance documents to CDCR

 4          headquarters in Sacramento that alleged that staff at CSPS were covering up the murder in

 5          order to protect staff that had aided and abetted it. Id. at 9, 11. Plaintiff alleges that

 6          defendants Voong and Diaz were deliberately indifferent in failing to respond to those

 7          grievances. Id. at 11.

 8      •   In November of 2019, defendant Burnes, a correctional officer who plaintiff alleges was

 9          involved in the murder, threatened plaintiff with death. Id. at 14.

10      •   In January of 2020, defendants Matta, Dunn, and Navarro declined to implement any

11          additional security measures to protect plaintiff from either the prison gang or the staff

12          members who had threatened him. Id. at 18. Instead, Matta orchestrated a retaliatory

13          transfer to Tehachapi State Prison, where plaintiff would be more likely to get killed by

14          members of the prison gang. Id. at 19.

15          These allegations cannot be litigated together.1 A plaintiff may join multiple defendants

16   in one action only where “any right to relief is asserted against them jointly, severally, or in the

17   alternative with respect to or arising out of the same transaction, occurrence, or series of

18   transactions and occurrences” and “any question of law or fact common to all defendants will

19   arise in the action.” Fed. R. Civ. P. 20(a)(2). Here, plaintiff’s claims implicate factually distinct

20   events. The murder in March 2019 might be understood as the precipitating event for all of
21   plaintiff’s claims, but that does not make those claims related within the meaning of Rule 20.

22   Whether defendant Cerda endangered plaintiff’s life in March 2019 has no factual bearing on

23   whether defendant Matta orchestrated a retaliatory transfer in January of 2020. They are, to use

24   the language of Rule 20, separate “occurrences.”

25          I will give plaintiff leave to amend. If plaintiff decides to file an amended complaint, the

26   amended complaint will supersede the current complaint. See Lacey v. Maricopa County, 693 F.
27

28          1
                I reemphasize that there are more claims in the complaint than those that I have listed.
                                                        3
        Case 2:20-cv-01890-JDP Document 14 Filed 03/29/21 Page 4 of 4


 1   3d 896, 907 n.1 (9th Cir. 2012) (en banc). This means that the amended complaint must be

 2   complete on its face without reference to the prior pleading. See E.D. Cal. Local Rule 220. Once

 3   an amended complaint is filed, the current complaint no longer serves any function. Therefore, in

 4   an amended complaint, as in an original complaint, plaintiff must assert each claim and allege

 5   each defendant’s involvement in sufficient detail. The amended complaint should be titled

 6   “Second Amended Complaint” and refer to the appropriate case number. If plaintiff does not file

 7   an amended complaint, I may either recommend dismissal or add or drop parties as justice

 8   requires.

 9            Accordingly, it is ORDERED that:

10            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 6) is granted.

11            2. Within sixty days from the service of this order, plaintiff must either file an

12            Amended Complaint or advise the court he wishes stand by his current complaint.

13            3. Failure to comply with this order may result in the dismissal of this action.

14            4. The clerk’s office is directed to send plaintiff a complaint form.

15
     IT IS SO ORDERED.
16

17
     Dated:      March 26, 2021
18                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         4
